DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				        Status of the Application
1.	Acknowledgement is made of the amendment received 8/9/2022. Claims 16 & 18-36 are pending in this application. Claims 1-15 & 17 are canceled. 
Allowable Subject Matter
2.	Claims 16 & 18-36 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
forming at least three fin groups that are separate from each other and extend along a first direction, within a cell height of the logic cell that is equal to a cell height of the memory cell in a layout view, for forming corresponding transistors in the integrated circuits forming a first fin in the at least three fin groups to be aligned with a first one of memory fins of the memory cell; and forming a second fin in the at least three fin groups to be not aligned with each of the memory fins, wherein the second fin is adjacent to the first fin (emphasis added), as in the context of claim 16; 
disposing at least one logic cell next to at least one memory cell; separating a plurality of fins in the at least one logic cell into a plurality of fin groups for forming transistors; and disposing the plurality of fins extending along a first direction in which a plurality of fin grids extend, wherein a distance between two adjacent groups of the plurality of fin groups is different from a distance between another two adjacent groups of the plurality of fin groups, and at least one of the plurality of fins is not aligned with the plurality of fin grids (emphasis added), as in the context of claim 21; and
abutting a logic cell having a cell height to a memory cell having the cell height; disposing a plurality of first fins, a plurality of second fins and a plurality of third fins of the memory cell, the plurality of first fins, the plurality of second fins and the plurality of third fins extending along a first direction; forming the plurality of second fins based on the cell height and a plurality of fin grids that extend along the first direction; separating the plurality of first fins, the plurality of second fins and the plurality of third fins from each other; and substantially aligning at least one of the plurality of second fins with at least one of the plurality of first fins, wherein the at least one of the plurality of second fins is not aligned with the plurality of fin grids, as in the context of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/31/22